Citation Nr: 1451137	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, rated 10 percent prior to December 1, 2010, and 0 percent as of December 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in February 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board. 

The Board notes that in the February 2014 Board decision, the reduction of the Veteran's rating for bilateral hearing loss disability from 10 percent to 0 percent, effective December 1, 2010, was upheld.  The Veteran did not appeal that decision.  


FINDINGS OF FACT

1.  Prior to December 1, 2010, the Veteran's hearing impairment was no worse than Level II in the right ear and Level VI in the left ear.

2.  As of December 1, 2010, the Veteran's hearing impairment was no worse than Level III in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to December 1, 2010, and for a compensable rating as of December 1, 2010, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in May 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2014).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2014).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table Via (2014).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2014).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2014).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).

When the pure tone thresholds are 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should be assigned a higher rating for bilateral hearing loss disability because the symptoms he experiences are worse than the ratings assigned.  

At an October 2009 VA audiology evaluation, the Veteran reported that he had hearing loss for many years and that it affected him in making it difficult to understand speech.  The Veteran's audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
25
45
50
35
Left Ear
45
55
60
65
56.25

Speech recognition ability was 84 percent in the right ear and 60 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level VI in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 10 percent disability rating.

At a June 2010 VA audiology evaluation, the Veteran reported that his primary concern was difficulty hearing.  The Veteran's audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
35
70
80
53.75
Left Ear
30
30
50
45
38.75

Speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.

At a March 2014 VA audiology evaluation, the Veteran reported that at times, when working, he did not always hear when people were speaking to him and people often had to repeat themselves.  The Veteran's audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
35
60
65
46.25
Left Ear
20
20
55
50
36.25

Speech recognition ability was 82 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  Applying those values to Table VI results in a numeric designation of Level III in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2009 and June 2010 VA examiners reported the Veteran's subjective complaints as to how his bilateral hearing loss disability affected his life.  The March 2014 VA examiner clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, to include his ability work.  Therefore, the Board finds that the VA examination reports to be adequate for rating purposes.  

In an August 2010 private audiogram, The Veteran's audiometric testing results were reported as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
30 
55
65
70
55
Left Ear
30
35
65
60
47.5

While the Veteran was noted to have received a PB Word List speech test at that time, there is no indication that the Veteran was administered a Maryland CNC speech discrimination test at the time of the private audiogram.  Therefore, the testing results are not complete and cannot be used to determine whether the Veteran's bilateral hearing loss disability warranted a compensable rating at that time.  In addition, those findings of puretone thresholds would not support the assignment of any higher rating.   

There are no other VA Medical Center or private audiogram findings of record.

Prior to December 1, 2010, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level II in the right ear and Level VI in the left ear.  Those results fall within the schedular criteria for a 10 percent rating.  Therefore, a rating in excess of 10 percent for that period is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

As of December 1, 2010, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level III in the right ear and Level II in the left ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, a compensable rating for that period is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Consideration has been given to assigning any further staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those staged ratings currently assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or marked interference with employment beyond that anticipated by the assigned rating and its effect on the Veteran's employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to increased disability ratings for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent prior to December 1, 2010, and for a compensable rating as of December 1, 2010, for bilateral hearing loss disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


